                    IN THE UNITED STATES DISTRICT COURT

                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA            :
                                    :
            V.                      :           1:19CR54-1
                                    :
STEVE BRANTLEY SPENCE               :

                        MOTION TO DISMISS COUNT ONE

     The Defendant, STEVE BRANTLEY SPENCE, by and through legal

counsel, pursuant to Rule 12(b)(3)(B) of the Federal Rules of

Criminal Procedure, moves the Court for an order dismissing Count

One of the superseding indictment, and in support of such motion

shows unto the Court the following:

                                    FACTS

     A review of the discovery provided by the government, shows

that the victim and the Defendant lived together in Virginia Beach,

Virginia.    The victim had spent the night prior to the alleged

carjacking away from home due to the strange behavior of the

Defendant.       The next morning she and her children returned home

thinking the Defendant would be gone. To her surprise, he was at

the house.    He asked her where she had stayed and whether she was

going to leave him.      He tried to get her to stay out of work, but

she insisted she was going to work and took a shower in preparation

to go to work.         When she was getting dressed for work, the

Defendant    came    behind   her   and   strangled   her   until   she   lost




       Case 1:19-cr-00054-UA Document 29 Filed 07/14/20 Page 1 of 6
consciousness.      When she regained consciousness approximately 30

minutes    later,    the   Defendant   was    gone   along   with   her   keys,

telephone, purse, and vehicle.         She checked on her children, and

they left the apartment and sought help.

     The discovery does not provide additional evidence concerning

the location of the Defendant until he appears in North Carolina.

                                   ARGUMENT

     Count One of the Superseding indictment alleges that “on

or about December 3, 2018 in the County of Guilford . . . , with

intent to cause death and serious bodily harm, did take a motor

vehicle, . . . which had been transported, shipped, and received

in interstate and foreign commerce, from the person and presence

of another, by force and violence and by intimidation; in violation

of Title 18, United States Code, Section 2119(1).

     From a review of the discovery provided by the government, it

appears that all acts that could arguably constitute the crime

alleged in Count One, occurred in Virginia Beach, Virginia, and

not in Guilford County or in the Middle District of North Carolina

as alleged in the indictment. Federal Rules of Criminal Procedure

Rule 18 states, “Unless a statute or these rules permit otherwise,

the government must prosecute an offense in a district where the

offense was committed . . . .” Additionally, the U.S. Constitution,

in Article III, Section 2, Clause 3, “requires that the trial of
                                       2




          Case 1:19-cr-00054-UA Document 29 Filed 07/14/20 Page 2 of 6
any crime be held in the state in which the crime was committed,”

and the Sixth Amendment “guarantees trial by a jury of the state

and district in which the crime was committed.” Id. (internal

quotation marks omitted) (quoting United States v. Medina-Ramos,

834 F.2d 874, 875-76 (10th Cir. 1987)).

     “When multiple counts are alleged in an indictment, venue

must be proper each count.” United States v. Robinson, 275 F.3d

371, 377 (4th Cir. 2001). See also United States v. Bowens, 224

F.3d 302, 308 (4th Cir. 2000), cert. denied, 532 U.S. 944 (2001).

Venue on a count is proper in a district in which an essential

conduct element of the offense took place. See id. at 309.

     The burden of proving that a crime occurred in the district

where prosecuted is on the government. Robinson, 275 F.3d at 378.

See also, United States v. Barsanti, 943 F.2d 428, 434 (4th Cir.

1991). In determining where a crime was committed for purposes of

venue, “a court must initially identify the conduct constituting

the offense (the nature of the crime) and then discern the location

of the commission of the criminal acts. Rodriguez–Moreno, 526 U.S.

at 279; see United States v. Anderson, 328 U.S. 699, 703 (1946).

     Before trial, however, “it suffices for the government to

allege with specificity that the charged acts support venue in

th[e] district.” United States v. Long, 697 F. Supp. 651, 655

(S.D.N.Y. 1988).   The indictment in the present case clearly shows
                                    3




       Case 1:19-cr-00054-UA Document 29 Filed 07/14/20 Page 3 of 6
that the acts relevant to Count One occurred in the Commonwealth

of Virginia, and not Guilford County, North Carolina.              Count Two

of the indictment alleges that the Defendant transported the

vehicle     subject    to   the   carjacking    in   Count   One   from   the

Commonwealth of Virginia to the State of North Carolina.

     Venue “is not an element of a crime,” United States v. Engle,

262 F.3d 305, 320 (4th Cir. 2001), United States v. Griley, 814

F.2d 967, 973 (4th Cir. 1987), “but instead “is similar in nature

to a jurisdictional element.” United States v. Johnson, 510 F.3d

521, 527 (4th Cir. 2007).          Ordinarily, venue is decided by the

jury, Engle at 412, 413, citing United States-Acosta-Gallardo, 656

F.3d 1109, 1118 (10th Cir.), cert. denied, 132 S. Ct 540 (2011),

but a defendant must challenge venue before trial if the asserted

venue defect is apparent on the face of the indictment, United

States v. Collins, 372 F.3d 629, 633 (4th Cir. 2004).




                                       4




          Case 1:19-cr-00054-UA Document 29 Filed 07/14/20 Page 4 of 6
     For the reasons stated above, the Defendant respectfully

prays   this   Court   for   an   order   dismissing   Count   One     of   the

superseding indictment in this case.

     Respectfully submitted, this 14th day of July, 2020.

                                    LOUIS C. ALLEN III
                                    Federal Public Defender


                                    /s/ Gregory Davis
                                    GREGORY DAVIS
                                    Senior Litigator
                                    North Carolina State Bar No. 7083
                                    251 N. Main Street, Suite 849
                                    Winston-Salem, NC 27101
                                    (336) 631-5278
                                    E-mail: greg_davis@fd.org




                                      5




        Case 1:19-cr-00054-UA Document 29 Filed 07/14/20 Page 5 of 6
                       CERTIFICATE OF SERVICE

     I hereby certify that on July 14, 2020, I electronically filed
the foregoing with the Clerk of the Court using the CM/ECF system
which will send notification of such filing to the following:

                Mr. Clifton Barrett
                Assistant United States Attorney

                Ms. Veronica Edmisten
                Assistant United States Attorney

     Respectfully submitted,



                                  /s/ Gregory Davis
                                  GREGORY DAVIS
                                  Senior Litigator
                                  North Carolina State Bar No. 7083
                                  251 N. Main Street, Suite 849
                                  Winston-Salem, NC 27101
                                  (336) 631-5278
                                  E-mail: greg_davis@fd.org




                                    6




       Case 1:19-cr-00054-UA Document 29 Filed 07/14/20 Page 6 of 6
